Order filed August 20, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00269-CV
                                ____________

                  SONYA CHANDLER-ANDERSON, Appellant

                                       V.

 CHERYRL BEAUSOLEIL AND SUPERIOR GERIATRIC SERVICES, Appellee


                     On Appeal from the 270th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-16868


                                    ORDER

      This court issued its opinion and judgment in this case on July 18, 2013.
Texas Rule of Appellate Procedure 49.1 provides for the filing of a motion for
rehearing within fifteen days after a court of appeals’ judgment or order is
rendered. Tex. R. App. Proc. 49.1. Appellant filed a motion for rehearing on
August 15, 2013, more than 15 days after this court’s judgment was rendered.

      “A court of appeals may extend the time for filing a motion for rehearing or
en banc reconsideration if a party files a motion complying with Rule 10.5(b) no
later than 15 days after the last date for filing the motion.” Tex. R. App. P. 49.8. A
party seeking an extension of time in the court of appeals is required to file a
motion specifically stating the facts that reasonably explain the need for an
extension. Rios v. Calhoon, 889 S.W.2d 257, 259 (Tex. 1994); see also Tex. R.
App. P. 10.5(b)(1)(C) (requiring motion to extend time to include facts relied on to
reasonably explain the need for an extension). No motion for extension of time was
filed in this case, however.

      Accordingly, unless appellant files with the clerk of this court a motion that
complies with Texas Rule of Appellate Procedure 10.5(b)(1) and provides a
reasonable explanation for the late filing of the party’s motion for rehearing within
10 days of the date of this order, the court will deny the motion for rehearing as
untimely.

                                   PER CURIAM